Citation Nr: 0528118	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  05-07 894	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision by the RO in 
Cleveland, Ohio.  After that decision was issued, the 
veteran's case was transferred to the jurisdiction of the RO 
in Baltimore, Maryland.

During a hearing held in September 2005, the Board granted 
the veteran's request to hold the record open for 60 
additional days so that he could gather evidence in support 
of his claim.  However, the veteran has since requested, 
through his representative, that the Board "waive" the 60-
day period.  Accordingly, the Board is proceeding with review 
of the veteran's claim without further delay.

During the September 2005 hearing, the veteran raised the 
matter of his entitlement to service connection for a 
disability of the feet.  That matter has not been developed 
for appellate review, and is referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons stated below, the matter on appeal is being 
remanded for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the veteran has reported that he was 
hospitalized at Camp Lee, Virginia for 10 days in December 
1942 and/or January 1943 for treatment of otitis media.  Thus 
far, the RO has made two attempts to obtain evidence of the 
veteran's hospitalization at Camp Lee.  However, no response 
has been received.  Notably, under the law, VA is required to 
continue to make efforts to obtain Federal records until it 
concludes either that the records do not exist or that 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Here, given the lack of response to the RO's 
requests, the Board cannot determine whether the records in 
question exist and might be obtained.  Additional development 
is therefore required.

During his hearing before the Board in September 2005, the 
veteran indicated that he had been treated for problems with 
his right ear at an Army Air Base hospital in Cheyenne, 
Wyoming in the latter part of 1945.  He also testified that 
he had received private treatment for hearing problems 
"right after service," and indicated that he goes to a VA 
facility for hearing aids.  On remand, efforts should be 
undertaken to assist him in obtaining evidence from these 
sources so that his claim can be adjudicated on a record that 
is as complete as possible.

The veteran was afforded VA audiometric and ear examinations 
in connection with his current appeal in June and September 
2003, respectively.  It is not entirely clear whether the 
physician who conducted the latter examination reviewed the 
veteran's claims file prior to offering an opinion as to the 
etiology of the veteran's right ear hearing loss.  Further, 
the veteran has since indicated that he had significant noise 
exposure during service in his role as a tabulating machine 
operator.  His service discharge documents confirm that his 
military occupational specialty was, in fact, "TAB MACH OPR 
400," and his wife recently submitted a statement indicating 
that she observed the veteran's problems with hearing as 
early as 1948.  Under the circumstances, the Board finds that 
the veteran should be afforded a new examination, one that 
takes into account the additional information received since 
the time that the last examinations were conducted in 2003.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide the 
approximate date(s) and location(s) of any VA 
treatment he has received for his 
difficulties with right ear hearing loss.  
Also ask him to provide a release for the 
records of the private treatment he reported 
receiving for difficulties with his ears 
"right after service."  If he provides 
adequate identifying information, and 
appropriate releases (where necessary), 
assist him obtaining the records, following 
the procedures set out at 38 C.F.R. § 3.159.  
Any evidence obtained should be associated 
with the claims file.

2.  Make another attempt to obtain copies of 
records of the veteran's reported 
hospitalization for otitis media at Camp Lee, 
Virginia in December 1942 and/or January 
1943.  Also make an attempt to obtain copies 
of records of the veteran's reported 
treatment for problems with his right ear at 
an Army Air Base hospital in Cheyenne, 
Wyoming in the latter part of 1945.  Ask the 
custodian of records to provide a negative 
response if any of the records sought are 
unavailable.  Continue efforts to obtain the 
records from Camp Lee and the Army Air Base 
in Cheyenne until a response is received 
which indicates either that the records do 
not exist or that further efforts to obtain 
them would be futile.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file

3.  After the development in the first two 
paragraphs of this REMAND has been completed, 
schedule the veteran for an examination of 
his ears.  The examiner should examine the 
veteran, review the claims file and, after 
completing any indicated testing, offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the veteran has a 
right ear hearing loss that can be attributed 
to service.  A complete rationale should be 
provided.

4.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran's Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


